Exhibit 10.1

 

RETENTION BONUS PLAN

 

This Retention Bonus Plan (the “Plan”) is effective as of December 28, 2004, and
provides certain employees (“Eligible Employees”) of MarketWatch, Inc. (the
“Company”) with retention benefits as described in the Plan and under the terms
and conditions set forth in the Plan.

 

RECITALS

 

WHEREAS, the Plan has been adopted solely to provide the retention benefits set
forth herein to certain Eligible Employees whose employment is terminated
without Cause or who resign for Good Reason (each as defined below) in
connection with the acquisition of the Company by Dow Jones & Company, Inc. (the
“Acquisition”) contemplated by the Agreement and Plan of Merger entered into as
of November 14, 2004 by the Company, Dow Jones & Company, Inc. and Golden
Acquisition Corp. (the “Merger Agreement”); and

 

WHEREAS, the Plan will automatically terminate effective as of the first
anniversary of the Closing Date (as such term is defined in the Merger
Agreement).

 

1. Eligibility. In order for an employee to be considered an “Eligible Employee”
under the Plan, and therefore entitled to retention benefits as specified under
the Plan, he or she must satisfy the following requirements:

 

a. Participation in the Plan shall be limited to the employees of the Company
listed on Schedule A attached hereto.

 

b. The employee must be a regular full-time or regular part-time employee of the
Company on the Closing Date.

 

c. The employee must be terminated without “Cause” or have resigned for “Good
Reason” within one year after the Closing Date. For purposes of this Plan,
“Cause” shall be limited to:

 

i. The willful failure to substantially perform his or her duties, other than a
failure resulting from his or her complete or partial incapacity due to physical
or mental illness or impairment, which failure is not cured within thirty days
after written notice from the Company;

 

ii. A material and willful violation of a federal or state law or regulation
applicable to the business of the Company or that adversely affects the image of
the Company;

 

iii. Commission of a willful act that constitutes gross misconduct and is
injurious to the Company;



--------------------------------------------------------------------------------

iv. A willful act of dishonesty, fraud or embezzlement in connection with his or
her duties to the Company; or

 

v. Conviction of a felony.

 

For purposes of this Plan, “Good Reason” shall mean any of the following events:

 

i. A reduction in the employee’s cash compensation, without the employee’s
consent; or

 

ii. A relocation of the employee’s principal place of employment by more than
fifty miles without the employee’s consent.

 

2. The Retention Benefit. Each Eligible Employee shall be eligible to receive as
a retention benefit (the “Retention Benefit”) an amount that shall be set forth
in a Notice of Retention Benefit, a copy of which shall be provided to the
Eligible Employee within thirty (30) days of the adoption of this Plan. The
maximum aggregate Retention Benefit available to all Eligible Employees shall
not exceed a total of $1,000,000. Any provisions of this Plan to the contrary
notwithstanding, no amount payable to an Eligible Employee under this Plan shall
exceed two times the annual compensation received by such Eligible Employee from
the Company during the 12-month period preceding his or her date of termination
or resignation, or which would have been so paid at the Eligible Employee’s
annualized rate of compensation if such Eligible Employee had worked for the
Company for the 12-month period preceding his or her date of termination or
resignation.

 

3. Payment of the Retention Benefit. The Retention Benefit will be paid to each
Eligible Employee in a lump sum payment, less withholding for all applicable
federal, state and local taxes, on such employee’s last day of employment.

 

4. Amendment of the Plan. The Company has the right to amend any provision of
the Plan at any time and for any reason. No amendment made after the Closing
Date will affect an Eligible Employee’s right to any unpaid benefit if the
Eligible Employee’s employment is terminated without Cause or the Eligible
Employee resigns for Good Reason prior to the date of such amendment.
Furthermore, neither the Company nor any affiliates or successors of the Company
shall have the right to amend or terminate the Plan on or following the Closing
Date if the effect of such amendment or termination would be to reduce any
Retention Benefits that would otherwise be payable under the Plan.

 

5. General Provisions

 

a. Non-Exclusive Benefits. The benefits described herein are in addition to and
shall not have the effect of reducing any other benefits to which an Eligible
Employee is or would be, at the time of termination of such Eligible Employee’s
employment without Cause or resignation for Good Reason, entitled from the
Company, Dow Jones & Company, Inc. or any of their affiliates or successors in
the absence of the benefits hereunder.

 

b. Benefits Not Contingent Upon Retirement. No right to the Retention Benefits
payable under the Plan shall depend (or be deemed to depend) upon whether an
Eligible Employee is or is not eligible to retire under the terms of any pension
or other retirement plan maintained by the Company, Dow Jones & Company, Inc. or
any of their affiliates or successors.



--------------------------------------------------------------------------------

c. No Alienation of Benefits. No Retention Benefits payable under the Plan shall
be subject to assignment, pledge or other alienation, and any attempt to do so
shall be void.

 

d. Applicable Law. The Plan and the Notices of Retention Benefits delivered
pursuant to the Plan shall be governed by, and construed in accordance with the
laws of the State of California.

 

e. Severability. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan.

 

f. Exclusive Source of Rights. This Plan document together with the Notices of
Retention Benefits set forth all of the terms and conditions of the Plan, and no
employee may rely on any other communication or representation by the Company or
any other employee as creating any right or obligation not expressly set forth
in the Plan or the Notices of Retention Benefits.

 

g. No Rights Created or Accrued. Nothing in the Plan shall be construed as
giving any employee the right to receive any benefit other than the Retention
Benefits provided under the terms of the Plan. In addition, nothing in the Plan
shall be construed to limit in any manner the right of the Company to discharge,
demote, downgrade, transfer, relocate or in any other manner treat or deal with
any employee, without regard to the effect such treatment may have on such
person under, or with respect to, the Plan. No part of an Eligible Employee’s
Retention Benefits shall be deemed to accrue, and no Eligible Employee’s right
to Retention Benefits shall be deemed to vest, prior to the date the Eligible
Employee ceases to be an employee of the Company.

 

h. No Set-Off. None of the Company, Dow Jones & Company, Inc. or any of their
affiliates or successors shall have the right to withhold (other than
withholding for applicable federal, state and local taxes) or set off any amount
due hereunder to an Eligible Employee against any amount such Eligible Employee
may owe to the Company, Dow Jones & Company, Inc. or any of their affiliates or
successors.

 

The Company has caused this Plan to be executed by a duly authorized officer.

 

MARKETWATCH, INC.

By:

 

/s/ Kathy Yates

--------------------------------------------------------------------------------

   

Kathy Yates, President and COO